Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0368530 to Carter et al.
As to claims 1, 13-15, and 19, Carter discloses a polyurethane composition comprising the reaction product 0.80 mmols of bifunctional (2 azide groups) azidated polyol and 0.40 mmols of a bifunctional (2 C-C triple bonds) poly(carbamate prepolymer (Example 7).  The polymer is terminated with azide groups, accordingly, the ratio of azidated polyol to alkynyl prepolymer is in stoichiometric excess.  The ratio of equal functional reactants (2 functionality) is 2 mols of azidated polyol to 1 mol of triple bond containing polycarbamate.  

    PNG
    media_image1.png
    433
    821
    media_image1.png
    Greyscale

As to claims 2 and 20, Carter discloses a reaction temperature of 20-120°C (0060-0061).
As to claims 3-5, Carter discloses a catalyst comprising copper (Il) acetate and triphenylphosphine as a reducing agent (0064).
It is noted that claim 6 claims an alternative prepolymer, all elected claims are recited in the product-by-process format by use of the language, “wherein the reaction of the azidated polyol and poly(alkynyl carbamate) prepolymer occurs at a temperature of from 100 to 200°C...” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See /n re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

As to claims 7-8, Carter discloses propargyl alcohol as the alknyol (0059).
As to claim 9, Carter discloses diphenylmethane diisocyanate as a suitable isocyanate component (0035, 0099).
As to claims 16-18 and 21-22, Carter discloses the polyurethane polymers are suitable for coatings, adhesives, sealants, and elastomer applications and further teaches contacting the coatings with suitable substrates (Abstract, 0069).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0368530 to Carter et al. (Cited on IDS) in view “Structure-Property Relations in Polyurethanes” to Szycher.
As to claim 10, Carter discloses a polyurethane composition comprising the reaction product of 0.080 mmol of azidated polyol and 0.040 mmol poly(carbamate) prepolymer wherein the ratio of azide to alkyne is 2 (Example 7).
Carter does not teach polyisocyanates that contain isocyanurate, biuret, or allophanate groups.

At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the MDI used in Carter for a modified MDI that contains isocyanurate groups as taught in Syzcher to improve heat stability and flame retardance.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0368530 to Carter et al. (Cited on IDS) in view of CN-103897200 to Fu et al.
As to claims 11-12, Carter discloses a polyurethane composition comprising the reaction product of 0.080 mmol of azidated polyol and 0.040 mmol poly(carbamate) prepolymer wherein the ratio of azide to alkyne is 2 (Example 7).
Carter does not teach an azidated polyol comprising the reaction product of a polyol and an azide.
Fu discloses an azidated polyol that is reacted with polyisocyanate prepolymers comprising the reaction product of polyether/ester polyol and sodium azide (0012).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the azidated polyol of Carter for the azidated polyol of Fu because the network structure provides a polyurethane with improved mechanical properties and better biocompatibility (0021).
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 
Applicant argued that example 7 of Carter uses a molar ratio of 2:1 for the reactants, but the azide to alkynyl stoichiometric ratio is exact.  This is not found persuasive.  Firstly, the final polymer is terminated with azide groups, accordingly, the ratio of azidated polyol to alkynyl prepolymer is in stoichiometric excess.  For example, at 1:1 stoichiometric a person of ordinary skill in the art would assume one end of the polymer would have the azide ring and the other end would have an alkynyl group.  The polymer is terminated with azide groups because the azide is used in stoichiometric excess.  Secondly, in example 7 the ratio of equal functional reactants (both azide and alkynyl carbamates contain 2 functional groups) is 2 mols of azidated polyol to 1 mol of triple bond containing polycarbamate.  The azide reactant is in stoichiometric excess to the alkynyl reactant.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763